Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11,13-18 and 21-28  are allowed.  The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a temperature-controlled, double-sided probe system having a combination of  a probe assembly configured to test one or more devices under test (DUTs) of a substrate, wherein the probe assembly includes a thermal control system configured to at least partially control a substrate temperature of the substrate while the probe assembly tests the one or more DUTs, wherein the thermal control system includes a fluid conduit configured to convey a thermal fluid into thermal communication with the substrate; and wherein the thermal control system is configured to selectively vary one or both of a thermal fluid temperature of the thermal fluid and a thermal fluid flow rate of the thermal fluid to selectively control the substrate temperature; and a chuck configured to support the substrate, wherein the chuck is configured to support the substrate such that the probe assembly has access to each of a first substrate side of the substrate and a second substrate side of the substrate, which is opposite the first substrate side, while the substrate is operatively supported by the chuck as recited in claim 1. Claims 2-11,13 and 14 depend from  allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a method of operating a double-sided probe system having combined method steps of  regulating, with a thermal control system of a probe assembly of the double-sided probe system, a substrate temperature of a substrate that 
The prior art does not disclose a  temperature-controlled, double-sided probe system having a combination of  a probe assembly configured to test one or more devices under test (DUTs) of a substrate, wherein the probe assembly includes a thermal control system configured to at least partially control a substrate temperature of the substrate while the probe assembly tests the one or more DUTs; and a chuck configured to support the substrate, wherein the chuck is configured to support the substrate such that the probe assembly has access to each of a first substrate side of the substrate and a second substrate side of the substrate, which is opposite the first substrate side, while the substrate is operatively supported by the chuck; wherein the probe assembly includes a thermally controlled probe head configured to test at least one DUT of the one or more DUTs; wherein the thermal control system is configured to at least partially control a probe head temperature of at least a portion 

The prior art does not disclose a temperature-controlled, double-sided probe system having a combination of a probe assembly configured to test one or more devices under test (DUTs) of a substrate, wherein the probe assembly includes a thermal control system configured to at least partially control a substrate temperature of the substrate while the probe assembly tests the one or more DUTs; and a chuck configured to support the substrate, wherein the chuck is configured to support the substrate such that the probe assembly has access to each of a first substrate side of the substrate and a second substrate side of the substrate, which is opposite the first substrate side, while the substrate is operatively supported by the chuck; wherein the probe assembly includes a thermally controlled probe head configured to test at least one DUT of the one or more DUTs; wherein the thermal control system is configured to at least partially control a probe head temperature of at least a portion of the thermally controlled probe head while the thermally controlled probe head tests the at least one DUT of the one or more DUTs; wherein the thermal control system includes: (i) a controller programmed to at least partially control operation of the double-sided probe system, wherein the controller is programmed to generate a thermal control signal that is configured to at least partially control operation of the thermal control system; and (ii) a temperature sensor that is configured to measure the probe head temperature and to generate and transmit a temperature signal that represents the probe head temperature to the controller; wherein the controller is programmed to generate the thermal control signal based, at least in part, on the temperature signal; and Page 17 - AMENDMENT AND RESPONSE TO OFFICE ACTION; Serial No. 17/111,283wherein the thermal control system further includes: (i) a fluid conduit configured to convey a thermal fluid into thermal communication with the substrate at a 
The prior art does not disclose a temperature-controlled, double-sided probe system having a combination of a probe assembly configured to test one or more devices under test (DUTs) of a substrate, wherein the probe assembly includes a thermal control system configured to at least partially control a substrate temperature of the substrate while the probe assembly tests the one or more DUTs; and a chuck configured to support the substrate, wherein the chuck is configured to support the substrate such that the probe assembly has access to each of a first substrate side of the substrate and a second substrate side of the substrate, which is opposite the first substrate side, while the substrate is operatively supported by the chuck; wherein the probe assembly includes: (ii) a thermally controlled probe head imaging device configured to generate an optical image of at least a portion of the thermally controlled probe head; and (ii) a support arm that operatively supports each of the thermally controlled probe head and at least a portion of the thermally controlled probe head imaging device relative to the substrate as recited in claim 25. Claim 16 depends from  allowed claim 25, it is  also allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

McMullen et al (Pat# 10,060,963) disclose Probe Systems, Storage Media, And Methods For Wafer-level Testing Over Extended Temperature Ranges
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867